— Determination of the State Division of Human Rights dated June 27, 1991, which dismissed petitioner’s complaint of employment discrimination on the basis of religon, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Burton Sherman, J.], entered October 2, 1991), dismissed, without costs.
The determination of the Division of Human Rights is supported by substantial evidence (see, Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417). Petitioner did not sustain her burden of showing that the legitimate, non-discriminatory reasons articulated for her termination were pretexts for discrimination on the basis of religion (see, Texas Dept. of Community Affairs v Burdine, 450 US 248, 252-253). Concur — Milonas, J. P., Rosenberger, Kupferman, Asch and Kassal, JJ.